—Orders of disposition, Family Court, New York County (Judith Sheindlin, J.), entered January 20, 1994, which adjudicated respondent-appellant a juvenile delinquent upon his admission that he committed an act which, if committed by an adult, would constitute the crime of grand larceny in the fourth degree, and placed him on probation for a period of 12 months, and entered August 31, 1995, which placed respondent-appellant with the Division for Youth for a period of 12 months upon his admission that he violated the conditions of his probation, reversed, on the law, without costs, the fact-finding order vacated, and the matter remanded for an expedited new fact-finding hearing.
As conceded by the presentment agency, appellant’s allocution was inadequate because the court failed to advise him of all possible dispositional consequences of his admission (Family Ct Act § 321.3 [1]; Matter of Melvin A., 216 AD2d 227). However, as urged by the presentment agency, the matter should be remanded for a new fact-finding determination, rather than dismissal, since appellant’s period of placement has not yet been completed (c/1., Matter of Corey L., 140 AD2d 609). Concur—Milonas, J. P., Rosenberger, Rubin and Tom, JJ.